Citation Nr: 1100968	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a back 
disorder and, if so, whether service connection, to include as 
secondary to service-connected chondromalacia of the right and 
left knees, is warranted.

2.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected chondromalacia of 
the right and left knees.

3.  Entitlement to service connection for a left ankle disorder, 
to include as secondary to service-connected chondromalacia of 
the right and left knees.

4.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

5.  Entitlement to a rating in excess of 10 percent 
chondromalacia of the left knee.

6.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 1992, June 
2007, and December 2007 by the Department of Veterans Affairs 
(VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran provided testimony before a Hearing Officer sitting 
at the RO in April 1993, and he and his spouse provided testimony 
at a video-conference hearing before the undersigned Veterans Law 
Judge in September 2010.  Transcripts of both hearings have been 
associated with the Veteran's claims file.

Following the September 2010 Board hearing, the Veteran submitted 
additional evidence consisting of an August 1990 radiographic 
report from MacDill Air Force Base with a waiver of agency of 
original jurisdiction (AOJ) consideration.  38 C.F.R. 20.1304 
(2010).  Therefore, the Board may properly consider the newly 
received evidence.

Relevant to the Veteran's claims of entitlement to service 
connection for right and left ankle disorders, the Board notes 
that the RO adjudicated such as applications to reopen previously 
denied claims.  However, the Board finds that such claims have 
been pending since the December 1992 rating decision.  In this 
regard, the December 1992 rating decision denied entitlement to 
service connection for a bilateral ankle condition.  Later in 
December 1992, the Veteran entered a notice of disagreement and a 
statement of the case was issued in January 1993.  In an April 
1993 substantive appeal (VA Form 9), the Veteran stated that he 
wished for his bilateral knee disorder, which he had also 
appealed, to be considered as service-connected, but "anything 
other than that is at the VA's discretion."  Thereafter, the 
Veteran testified before a Hearing Officer at the RO in April 
1993 regarding the issues of entitlement to service connection 
for right and left knee disorders and residuals of right and left 
ankle sprains.  The Veteran's contentions offered during that 
hearing were later reduced to writing and incorporated into the 
record in the form of a written transcript that has been accepted 
as his substantive appeal with respect to his claim for service 
connection for right and left ankle disorders.  See e.g., Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  Moreover, such claims were 
included in the April 1993 Hearing Officer's Decision and the 
April 1993 supplemental statement of the case such that the 
Veteran had been led to believe that the issues of entitlement to 
service connection for right and left ankle disorders were still 
on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA 
waives objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).  Therefore, the Board finds that such claims have 
been pending since the December 1992 rating decision.

The Board observes that May 2003, January 2004, and June 2007 
rating decisions determined that new and material evidence had 
not been received in order to reopen claims of entitlement to 
service connection for right and left ankle disorders.  However, 
as the Veteran's appeal of the initial December 1992 rating 
decision was perfected and is still pending, such rating 
decisions are rendered moot.  

The issues of entitlement to service connection for back, right 
ankle, and left ankle disorders and entitlement to increased 
ratings for chondromalacia of the right knee, chondromalacia of 
the left knee, and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in January 2004, the RO determined 
that new and material evidence sufficient to reopen a claim of 
entitlement to service connection for chronic lumbar strain, 
claimed as occasional low back pain, had not been received.

2.  Evidence added to the record since the final January 2004 RO 
denial is not cumulative or redundant of the evidence of record 
at the time of the decision and raises a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
a back disorder.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision that determined new and material 
evidence had not been received in order to reopen a claim of 
entitlement to service connection for chronic lumbar strain, 
claimed as occasional back pain, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) 
[(2010)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for a back disorder is 
completely favorable, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Consideration of the merits of the 
Veteran's claim is deferred, however, pending additional 
development consistent with the VCAA.

At his September 2010 Board hearing and in documents of record, 
the Veteran contends that he was treated for back pain while on 
active duty and that he has experienced such since that time.  He 
further alleges that his military duties of sit ups, lifting, and 
running contributed to his back disorder.  The Veteran contends, 
in the alternative, that his service-connected chondromalacia of 
his right and left knees caused or aggravated his back disorder.  
Therefore, he claims that service connection for such disorder is 
warranted.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as arthritis, to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran's claim of entitlement to 
service connection for chronic lumbosacral strain, claimed as 
occasional low back pain, was initially denied in a December 1997 
rating decision.  Specifically, the RO determined that the 
evidence of record, to include service treatment records, post-
service VA treatment records, VA examination reports, and the 
Veteran's statements, failed to show that chronic lumbosacral 
strain, claimed as occasional low back pain, occurred in or was 
caused by service.  The RO noted that there was no evidence of a 
back disability in service.  A July 1995 VA examination showed 
good range of motion of the lumbar spine.  A September 1997 VA 
examination revealed flexion to 90 degrees, extension to 40 
degrees, right lateral flexion to 75 degrees, and left lateral 
flexion to 80 degrees.  Straight leg raising test was negative.  
There were sciatica-like symptoms upon range of motion of the 
lower extremities.  Neurological examination was normal.  The 
diagnosis was lumbago or chronic lumbosacral strain without 
evidence of herniated nucleus pulposus.  Therefore, the RO denied 
service connection for chronic lumbosacral strain, claimed as 
occasional low back pain.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In December 1997, the Veteran was advised of the decision and his 
appellate rights.  No further communication regarding his claim 
of entitlement to service connection for a back disorder was 
received until August 2003, when VA received his application to 
reopen such claim.  Therefore, the December 1997 rating decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2010)].

In a January 2004 rating decision, the RO determined that new and 
material evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for chronic lumbosacral strain, 
claimed as occasional low back pain, had not been received.  At 
the time of such decision, treatment records from MacDill Air 
Force Based dated August 1994 to March 2003 were considered.  The 
RO observed that the newly received evidence revealed minimal 
lumbar spine tenderness on palpation with full range of motion 
with no spasm of the paraspinal muscles in April 2003 and a May 
2003 bone scan noted findings of increased activity, most likely 
arthritic in origin.  As such, the RO noted that, while treatment 
reports established a back condition, the evidence submitted in 
connection with the current claim did not constitute new and 
material evidence because it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  Therefore, 
the RO denied reopening the Veteran's claim.  The RO advised him 
that, in order to reopen his claim, the evidence of record must 
show that his back condition occurred in or was caused by 
service.  

In January 2004, the Veteran was advised of the decision and his 
appellate rights.  No further communication regarding his claim 
of entitlement to service connection for a back disorder was 
received until February 2007, when VA received his most recent 
application to reopen such claim.  Therefore, the January 2004 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2010)].

Generally, a claim which has been denied in an unappealed Board 
decision or an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (August 29, 2001).  As the Veteran most recently filed his 
application to reopen his claim of entitlement to service 
connection for a back disorder in February 2007, the definition 
of new and material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the most recent prior final denial in 
January 2004 include additional diagnoses of a back disorder, to 
include degenerative arthritis based on X-ray findings, and the 
Veteran's presumably credible statements that he has experienced 
back pain since his military service and that his back disorder 
was caused or aggravated by his service-connected bilateral knee 
disabilities.  

Therefore, the Board concludes that the evidence received since 
the prior final denial is new in that it was not previously of 
record.  It is material because it relates to an unestablished 
fact necessary to substantiate the Veteran's claim.  
Specifically, the newly received evidence reflects that his back 
disorder may have begun in military service or is otherwise 
related to his service-connected bilateral knee disabilities.  
Therefore, the Board finds that the new evidence tends to prove a 
previously unestablished fact necessary to substantiate the 
underlying claim of service connection for a back disorder.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  Accordingly, 
the claim of entitlement to service connection for a back 
disorder is reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a back 
disorder is granted.


REMAND

Prior to consideration of the Veteran's service connection and 
increased rating claims on the merits, the Board finds that a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide his claims 
so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Regarding the Veteran's claims of entitlement to service 
connection for bilateral ankle and back disorders, the Board 
finds that a remand is necessary in order to afford him a VA 
examination so as to determine the nature and etiology of such 
disorders.  

In this regard, as relevant to the Veteran's back disorder, his 
service treatment records reflect that, in May 1989, he 
complained of lower back pain with a headache for the prior three 
days, which were noted to be the same symptoms as when he had a 
kidney stone in October 1988.  The assessment as inflammation.  
In August 1990, it was noted that the Veteran had headaches and 
lower back pain as symptoms of a former kidney stone; however, a 
kidney ultrasound biopsy and a lumbar spine X-ray were within 
normal limits.  As such, the assessment was "back discomfort ? 
etiology."  A November 1990 record reveals that the Veteran had  
a several year history of back problems.  He passed a kidney 
stone in 1988.  He also had no known back injuries.  On objective 
examination, the Veteran's range of back motion was decreased 
with pain and he had positive bilateral straight leg raising.  
Mild lumbosacral spine strain was diagnosed.  On the Veteran's 
February 1992 retirement examination, his spine was normal upon 
clinical evaluation.  It was noted that he had recurrent back 
pain, which referred to kidney stone pain, that resolved when he 
passed the stone.  

Post-service treatment records reflect current diagnoses of a 
back disorder.  In this regard, a September 1997 VA examination 
revealed a diagnosis of lumbago or chronic lumbosacral strain, 
without evidence of herniated nucleus pulposus.   An April 2000 
CT scan showed degenerative changes in the spine with vacuum disc 
phenomenon at L5-S1.  In May 2000, the Veteran complained of low 
back pain for the prior month and indicated that such was getting 
worse.  The assessment in May 2000, September 2000, and February 
2001 was degenerative joint disease.  A May 2003 bone scan 
revealed increased activity on the left and right side of L5, 
most likely arthritic in origin.  A July 2004 X-ray of the lumbar 
spine revealed an impression of intervertebral disc narrowing 
with vacuum phenomenon noted at L5-S1; facet joint osteoarthritis 
at L4 through S1; and a 3mm anterolisthesis at L4 anterior to L5, 
presumed secondary to the extensive facet joint osteoarthritis.  
A February 2008 treatment record reflects a diagnosis of 
degenerative arthritis at L3-L4 and L4-L5.

Pertaining to the Veteran's bilateral ankle disorders, his 
service treatment records reflect that, in December 1978, he 
twisted his right ankle the previous evening.  An X-ray revealed 
no significant abnormalities.  Ankle sprain was diagnosed.  An 
October 1986 X-ray of the right ankle, taken to rule out a 
fracture after an inversion injury, showed no significant 
abnormalities.  November 1986 treatment records reflect treatment 
for a right ankle sprain, which occurred in October 1986 when the 
Veteran stepped out of a van on the side of his foot, for which 
he initially sought treatment at the emergency room.  A November 
1986 X-ray of the right ankle also revealed no significant 
abnormalities.  It was observed that the Veteran complained of 
pain, swelling, ecchymosis, and tender medial and lateral 
malleolus.  The Veteran was then put on a profile secondary to a 
right ankle sprain.  In December 1986, he was seen for a follow 
up of a right ankle sprain.  The assessment was resolving right 
ankle sprain.  An April 1991 record reveals complaints of an 
aching ankle for the prior week.  It was noted that the Veteran 
had a prior fracture in 1978-79.  An X-ray of the left ankle 
revealed no significant abnormalities.  Post-fracture ankle 
weakness was diagnosed.  In March 1992, the Veteran complained of 
right ankle swelling and pain for three days.  The assessment was 
minor right ankle sprain.  An April 1992 record reflects follow 
up treatment for a right ankle sprain.  Achilles tendonitis was 
diagnosed.  On the Veteran's February 1992 retirement 
examination, his lower extremities were normal upon clinical 
evaluation.  It was noted that he had a compressed fracture of 
the left ankle in 1978-79 secondary to trauma.  He had been cased 
for six weeks and was well-healed.  Such also shows that the 
Veteran had documented sprains and fractures in both ankles, 
treated with casting, crutches, medication, and bandages.  Such 
was not recurrent, there were no deformities, from childhood to 
1986, and were all secondary to trauma.

Post-service treatment records reflect that, at an August 1992 VA 
examination, the Veteran reported that his ankles would hurt on 
long standing or walking.  He indicated that he fractured his 
left ankle in 1978, which healed well without residual deficit.  
Objectively, the Veteran had full range of ankle motion.   X-ray 
of the bilateral ankles revealed no significant abnormalities.  
In March 2003, he was seen for complaints of chronic left ankle 
pain.  An April 2003 MRI of the left ankle reflects findings 
compatible with peroneus longus and brevis tenosynovitis.  It was 
noted that there was an incomplete visualization of the peroneus 
brevis tendon at and below the level of the lateral malleolus, 
which may be due to extensive tendinitis or possibly peroneus 
brevis tendon tear.  Otherwise, it was found to be a negative MRI 
of the left ankle.  A May 2003 bone scan revealed increased 
activity in the bilateral ankles, likely osteoarthritic in 
origin.  An April 2004 record reflects that the Veteran underwent 
a left ankle arthroscopy for debridement of meniscoid lesion and 
distal tibial osteophyte.  Treatment records dated from February 
2006 to March 2008 reflect diagnoses of synovitis, articular 
cartilage disorder (non-genu), and arthropathy of the ankles.

However, there is no opinion of record that addresses whether the 
Veteran's current bilateral ankle and back disorders are a result 
of his military service, to include his in-service treatment for 
bilateral ankle and back complaints.  Moreover, the Veteran has 
alleged, in the alternative, that his bilateral ankle and back 
disorders are caused or aggravated by his service-connected 
bilateral knee disabilities.  Therefore, the Board finds that a 
remand is necessary in order to afforded the Veteran a VA 
examination in order to determine the nature and etiology of his 
back and bilateral ankle disorders.

Additionally, as relevant to the secondary aspect of the 
Veteran's claims, the Board observes that he has not been 
afforded VCAA notice as to the evidence and information necessary 
to substantiate his claims on such basis.  Therefore, while on 
remand, the Veteran should be provided proper VCAA notice as to 
how to substantiate his claims of entitlement to service 
connection for bilateral ankle and back disorders as secondary to 
his service-connected bilateral knee disabilities. 

The Board observes that the Veteran's representative argued at 
the September 2010 hearing that the Veteran's claims should be 
considered under the provisions of 38 C.F.R. § 3.317, which 
pertains to undiagnosed illnesses in Persian Gulf Veterans; 
however, as discussed previously, the Veteran has current 
diagnoses of bilateral ankle and back disorders.  Therefore, the 
provisions of 38 C.F.R. § 3.317 are inapplicable in the instant 
case and further inquiry under such regulation is not necessary.

Relevant to the Veteran's claims for increased ratings for his 
bilateral knee disabilities, he contends that his most recent VA 
examination in April 2007 was inadequate as the examiner failed 
to use a goniometer to measure his range of motion and did not 
perform range of motion testing after repetitive use.  
Additionally, since such examination, treatment records from 
MacDill Air Force Base reveal that, in February 2008 and April 
2008, the Veteran reported numbness of the joint line and the 
skin on the lateral aspect of the bilateral knees.  Moreover, 
pertinent to such bilateral ankle disabilities, as well as his 
bilateral hearing loss, the Veteran testified at his September 
2010 Board hearing that such disabilities have increased in 
severity since he was last examined by VA in April 2007 and 
December 2007, respectively.  Additionally, with respect to his 
bilateral hearing loss, the Veteran was prescribed hearing aids 
after his December 2007 VA examination.  Therefore, a remand is 
necessary in order to schedule the Veteran for appropriate VA 
examinations in order to assess the current nature and severity 
of his service-connected bilateral knee disabilities and 
bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-
95 (1995).

Additionally, pertinent to the Veteran's claim for a compensable 
rating for his bilateral hearing loss, the Board observes that 
April 2007 records from Dr. Kampsen includes an audiogram in 
graph form with speech discrimination scores.  The Board notes 
that in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) held that, in some circumstances, VA has a duty to return 
private audiograms for clarification.  As such, the VA examiner 
should be requested to provide an interpretation or clarification 
of Dr. Kampsen's April 2007 audiogram.  Moreover, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  As such, the VA examiner should be 
requested to comment on the functional effects the Veteran 
experiences as a result of his bilateral hearing loss.

Pertinent to all of the Veteran's claims, the Board further finds 
that a remand is necessary in order to obtain outstanding 
treatment records.  In this regard, the Veteran testified at his 
September 2010 Board hearing that he current receives treatment 
from Dr. McCarthy, the MacDill Air Force Base, and the Tampa, 
Florida, VA Medical Center.  Therefore, the Veteran should be 
given the opportunity to identify or submit any additional 
treatment records relevant to his claims on appeal, and any 
identified records, to include those from Dr. McCarthy, the 
MacDill Air Force Base, and the Tampa, Florida, VA Medical 
Center, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claims of entitlement to service connection 
for bilateral ankle and back disorders as 
secondary to his service-connected 
chondromalacia of the right and left knees.

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claims on appeal.  After securing any 
necessary authorization from him, obtain all 
identified treatment records, to include 
those from Dr. McCarthy, the MacDill Air 
Force Base, and the Tampa, Florida, VA 
Medical Center not already contained in the 
claims file.  All reasonable attempts should 
be made to obtain any identified records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his bilateral ankle and back 
disorders.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

Following an evaluation of the Veteran, the 
examiner should identify all currently 
diagnosed right ankle, left ankle, and back 
disorders.  Thereafter, the examiner should 
offer an opinion as to the following: 

(A)  Is it at least as likely as not (at 
least a 50 percent probability) that any 
diagnosed right ankle, left ankle, and/or 
back disorder is related to the Veteran's 
military service, to include his in-
service treatment for relevant 
complaints.

(B)  Did the Veteran manifest arthritis 
of the right ankle, left ankle, and/or 
back within one of year of his service 
discharge in July 1972?  If so, please 
describe the manifestations.

(C)  Is it at least as likely as not (at 
least a 50 percent probability) that any 
diagnosed right ankle, left ankle, and/or 
back disorder was caused or aggravated by 
the Veteran's service-connected 
chondromalacia of the right and left 
knees?  If the examiner determines that 
there has been aggravation as a result of 
the Veteran's service-connected bilateral 
knee disabilities, the examiner should 
report the baseline level of severity of 
the Veteran's right ankle disorder, left 
ankle disorder, or back disorder, as 
relevant, prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity, and the current level 
of severity.  

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed disorders and the 
continuity of symptomatology.  The rationale 
for any opinion offered should be provided.  

4.  After obtaining any outstanding treatment 
records, the Veteran should be afforded an 
appropriate VA examination to determine the 
current nature and severity of his 
chondromalacia of the right and left knees.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected right and left 
knee disabilities.  In conducting range of 
motion testing, the examiner must use a 
goniometer and test the Veteran's range of 
motion after repetitive use.  Additionally, 
the examiner is requested to identify the 
nature and severity of any neurologic 
manifestations of the Veteran's service-
connected chondromalacia of the right and 
left knees.     

5.  After obtaining any outstanding treatment 
records, the Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity of 
his bilateral hearing loss.  The examiner 
should review the claims file.  The examiner 
should identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should provide an 
interpretation or clarification of the April 
2007 audiogram conducted by Dr. Kampsen.  The 
examiner is specifically requested to 
describe the functional effects caused by the 
Veteran's bilateral hearing loss.  

6.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


